DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Lines 7-8 reading “in the proximal and distal direction” should read --in a proximal and distal direction--. Appropriate correction is required to avoid antecedent basis rejection under 112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram et al. (USPGPub 2014/0039462) in view of Lum et al. (USPGPub 2019/0009035).

Re Claim 1, Ingram discloses a medical device (Ingram Figs. 6A-8B) comprising: a syringe barrel (50’) including a sidewall having an interior surface defining a chamber (52) for retaining a liquid, an open proximal end (56) and a distal end (54) including a distal wall (54-1) with a tip (58) extending distally therefrom having an open passageway in fluid communication with said chamber (52), the sidewall (52-1) having a first sidewall portion (52-2) and a second sidewall portion (80) (as seen below in Ingram Annotated Fig. 7B below); a plunger rod (70’) comprising a proximal end (74), a distal end (72) and a body extending from the proximal end (74) to the distal end (72), the plunger rod (70’) disposed within the chamber (52) and moveable in a proximal and distal direction within the chamber (52) (Ingram ¶ 0032-0033); a stopper (75) disposed within the chamber (52) and moveable in the proximal and distal direction within the chamber (52), the stopper (75) having a distal face and a proximal end (as seen in Ingram Annotated Fig. 7B below).
	Ingram further discloses wherein the distal end (54) of the barrel (50’) includes the first sidewall portion (52-2) having an inner diameter (52-3) equal to or smaller than an outer diameter of the stopper (75) to form a releasable fluid-tight seal between the stopper (75) and the interior surface of the first sidewall portion (52-2) of the barrel (50’) (Ingram ¶ 0033), the open proximal end (56) of the barrel (50’) includes the second sidewall portion (80) including a taper (80-3) (wherein vents 80 have a taper, as seen in Fig. 8A) having an inner diameter (80-1) larger than the outer diameter of the stopper (75) (as seen in Ingram Annotated Fig. 2B below) forming a gap (80-2) between the interior surface of the sidewall (52-1) and the stopper (75) to break a releasable seal between the stopper (75) and the sidewall (52-1) of the barrel (50’) for permitting air to vent from the chamber (52) and preventing liquid from exiting the chamber (52), wherein the taper (80-3) of the second sidewall portion (80) is located at the open proximal end (56) of the barrel (50’) defining an air purge zone such that the gap (80-2) exists between the barrel (50’) and the stopper (75) when the stopper (75) is pulled into the taper (80-3) of the air purge zone (Ingram ¶ 0032-0033). 
	However, Ingram fails to disclose wherein the inner diameter of the second sidewall portion increases gradually in a proximal direction to the open proximal end, wherein the gap between the interior surface of the sidewall and the stopper increases gradually in a proximal direction to the open proximal end proportionally to said gradual increase of the inner diameter of the second sidewall portion in a proximal direction to the open proximal end, such that the gap increases gradually in a proximal direction to the open proximal end when the gap exists between the barrel and the stopper when the stopper is pulled into the taper of the air purge zone, and an outer diameter of the barrel is the same along each of the first sidewall portion and the second sidewall portion.
	Lum discloses a medical device (Lum Figs. 68-76) comprising a barrel (710) with sidewall (714), wherein the sidewall (714) comprises a first sidewall portion (714-1) and a second sidewall portion (714-2), the second sidewall portion (714-2) having a taper (Lum Annotated Fig. 71 below), wherein the inner diameter of the second sidewall portion (714-2) increases gradually in a proximal direction to an open proximal end (719), and an outer diameter of the barrel (710) is the same along each of the first sidewall portion (714-1) and the second sidewall portion (714-2) (Lum ¶ 0286-0288; Lum Annotated Fig. 71 below). In the present case, it 
would have been an obvious matter of design choice to modify Ingram’s sidewall having a second sidewall portion with taper to be a sidewall with second sidewall portion having an inner diameter that increases gradually in a proximal direction to the open proximal end, and the outer diameter of the barrel be the same along each of the first sidewall portion and the second sidewall portion, since applicant has not disclosed that having such an embodiment solves any stated problem or is for any particular purpose and it appears that the device would perform equally well to vent air from the syringe barrel with either design. Furthermore, absent a teaching as to the criticality of the aforementioned embodiment, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the sidewall having a second sidewall portion with taper of Ingram to be a sidewall with second sidewall portion having an inner diameter that increases gradually in a proximal direction to the open proximal end, and the outer diameter of the barrel be the same along each of the first sidewall portion and the second sidewall portion, the embodiment as disclosed by Lum, wherein this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Furthermore, the modification of Ingram in view of the teachings of Lum would result in the gap between the interior surface of the sidewall and the stopper increasing gradually in a proximal direction to the open proximal end proportionally to said gradual increase of the inner diameter of the second sidewall portion in a proximal direction to the open proximal end, such that the gap increases gradually in a proximal direction to the open proximal end when the gap exists between the barrel and the stopper when the stopper is pulled into the taper of the air purge zone.


    PNG
    media_image1.png
    881
    550
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    892
    704
    media_image2.png
    Greyscale


Re Claim 3, Ingram in view of Lum discloses all of the limitations of Claim 1. Ingram further discloses wherein the stopper forms a releasable fluid- tight seal with the first sidewall portion of the barrel when the distal end of the plunger rod is disposed within the first sidewall portion. 

Re Claim 4, Ingram in view of Lum discloses all of the limitations of Claim 3. Ingram further discloses wherein stopper breaks the releasable fluid- tight seal between the stopper and the first sidewall portion of the barrel when the distal end of the plunger rod is disposed within the second sidewall portion.

Re Claim 5, Ingram in view of Lum discloses all of the limitations of Claim 4. Ingram further discloses wherein upon movement of the plunger rod in a distal direction from the second sidewall portion towards the first sidewall portion, the releasable fluid-tight seal is re-formed upon contact of the stopper with the first sidewall portion allowing the liquid within the chamber to be expelled through the open passageway of the tip in fluid communication with said chamber.

Re Claim 8, Ingram in view of Lum discloses all of the limitations of Claim 1. Ingram further discloses a method for filling a medical device with a liquid, comprising: submerging the tip of the syringe barrel in a liquid; drawing an air source and the liquid into the chamber prior to reaching the second sidewall portion of the barrel; evacuating the air source from the chamber by moving the plunger rod in a proximal direction past the second sidewall portion of the barrel to allow the stopper to break the releasable fluid-tight seal between the stopper and the interior surface of the sidewall of the barrel when the stopper reaches the gap formed by the second sidewall portion for permitting air to vent from the chamber and preventing liquid from exiting the chamber; and re-forming the releasable fluid-tight seal upon contact of the stopper with the first sidewall portion allowing the liquid within the chamber to be expelled through the open passageway of the tip in fluid communication with said chamber.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram et al. (USPGPub 2014/0039462) in view of Lum et al. (USPGPub 2019/0009035) as applied to Claim 1 above, and further in view of Takeuchi et al. (USPGPub 2019/0054240).

Re Claims 6 and 7, Ingram in view of Lum disclose all of the limitations of Claim 1. However, Ingram in view of Lum fail to disclose a barrel graduation line; and wherein the second sidewall portion is proximal to the barrel graduation line. Takeuchi discloses a medical device (Takeuchi Fig. 8) comprising: a syringe barrel (12) with a first sidewall portion (56), a second sidewall portion (54), and a barrel graduation line (38), wherein the second sidewall portion (54) is proximal to the barrel graduation line (38) (Takeuchi ¶ 0053), the graduation line (38) used as a mark at the time of aligning a stopper (16) so as to adjust the amount of the drug solution M in the barrel (12) to a desired dose for a patient by advancing the stopper (16) (Takeuchi Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the barrel of Ingram in view of Lum to comprise a barrel graduation line, wherein the second sidewall portion is proximal to the barrel graduation line, the configuration as disclosed by Takeuchi wherein the graduation line is used as a mark at the time of aligning a stopper so as to adjust the amount of the drug solution M in the barrel to a desired dose for a patient by advancing the stopper.

Response to Arguments
Applicant’s arguments filed 03/17/2022 with respect to claim objections of Claim 1 and 112 indefinite rejection of Claims 1 and 3-8 have been fully considered and are persuasive. The claim objections of Claim 1 and 112 indefinite rejection of Claims 1 and 3-8 have been withdrawn due to clarifying amendments.

Applicant’s arguments with respect to Claims 1, 3-5 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. At the top of Page 10 of the response, under the 103 header, applicant’s arguments turn to prior art Kawamura (USPGPub 2014/0188052) in view of Hasegawa (USPN 4,795,444). Although examiner does not entirely agree with applicant’s arguments that prior art Kawamura in view of Hasegawa fail to disclose the device of Claim 1, examiner concedes that Kawamura in view of Hasegawa fail to disclose “an outer diameter of the barrel is the same along each of the first sidewall portion and the second sidewall portion.” In light of the prior art Kawamura in view of Hasegawa failing to disclose the aforementioned limitation, examiner now relies upon prior art Ingram et al. (USPGPub 2014/0039462) in view of Lum et al. (USPGPub 2019/0009035) which made obvious the limitation “an outer diameter of the barrel is the same along each of the first sidewall portion and the second sidewall portion” as well as all other features of Claim 1. Applicant’s arguments on Pages 10-14 are hereinafter moot. 

Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. Applicant’s arguments directed to Claim’s 6 and 7 begin at the top of Page 15 of the response. As previously stated, prior art Kawamura in view of Hasegawa is no longer relied upon. Examiner submits that secondary reference Takeuchi taches the embodiment of Claims 6 and 7 comprising a graduation line. Furthermore, examiner submits that Claims 6 and 7 are obvious over Kawamura in view of Hasegawa as applied to Claim 1 above, and further in view of Takeuchi. Where applicant finds examiner interview useful, examiner is available at applicant’s leisure. Examiner believes the embodiments of Figs. 9A-9C, as well as Figs. 12 and 13 should be further explored. Further discussion of these embodiments in interview may be useful in moving the present case to allowance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/11/2022